Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter
	The following is an examiner's statement of reasons for allowance: Claims 1-23 are allowable.
The prior art is silent with respect to:
Claim 1.An insulating region surrounding side walls of the crystalline layer; wherein: a first memory state of said phase-change memory cell is defined when a top surface of said resistive layer is not covered by an amorphous region of said crystalline layer; a second memory state of said phase-change memory cell is defined when the top surface of said resistive layer is completely covered by said amorphous region of said crystalline layer; and at least one intermediate memory state of said phase-change memory cell is defined by said top surface of said resistive layer being partially covered by said amorphous region of said crystalline layer, in combination with other limitations. 
Claim 13. An insulating region surrounding side walls of the crystalline layer, the method comprising: using said heater to selectively amorphize the crystalline layer such that: a first memory state of said phase-change memory cell is defined when a top surface of said resistive layer is not covered by an amorphous region of said crystalline layer; a second memory state of said phase-change memory cell is defined when the 
Claim 14. An insulating region surrounding side walls of the crystalline layer; wherein: a first memory state of said phase-change memory cell is defined by having an amorphous region covering a top surface of the resistive layer; and at least one further memory state of said phase-change memory cell is defined by having the amorphous region partially covering the top surface of the resistive layer, in combination with other limitations. 
Claim 20. An insulating region surrounding side walls of the crystalline layer; wherein: an electrical resistance of the phase-change memory cell is changed by amorphizing the crystalline layer; a first memory state of said phase-change memory cell is defined when a top surface of said resistive layer is not covered by an amorphous region of said crystalline layer; a second memory state of said phase-change memory cell is defined when the top surface of said resistive layer is completely covered by said amorphous region of said crystalline layer; and wherein only one intermediate memory state of said phase-change memory cell is defined by said top surface of said resistive layer being partially covered by said amorphous region of said crystalline layer, in combination with other limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Lappas whose telephone number is (571) 270-1272.  The examiner can normally be reached on M-F 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Amir Zarabian can be reached on (571) 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAPPAS/Primary Examiner, Art Unit 2827